Citation Nr: 0809455	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, claimed as difficulties with eating, walking, and 
talking; a nervous condition, and memory problems.


REPRESENTATION

Appellant represented by:	Andrew M. Leblanc, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty in the Merchant Marines 
from November 1944 to July 1945 and in the Marine Corps from 
October 1945 to January 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Responsibility for the veteran's claim lies with the 
RO in St. Petersburg, Florida.

In October 2005, the Board issued a decision denying the 
veteran's service connection claim and the veteran filed an 
appeal.  In May 2007, the United States Court of Appeals for 
Veterans Claims (Court) remanded the appeal to the Board for 
further development.  After the appeal was remanded, the 
veteran submitted additional evidence that he requested be 
considered in the first instance by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).  The appeal was 
remanded by the Board in September 2007 for further 
development.


FINDING OF FACT

Residuals of head trauma, claimed as difficulties with 
eating, walking, and talking; a nervous condition, and memory 
problems are first shown more than one year after the 
veteran's separation from service and are not shown to be 
related to events during active service.


CONCLUSION OF LAW

Residuals of head trauma, claimed as difficulties with 
eating, walking, and talking; a nervous condition, and memory 
problems were not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while on active duty with the 
Merchant Marines in May 1945, he fell and was knocked 
unconscious for a period of approximately ten minutes.  He 
indicated he was hospitalized for the head injury.  The 
veteran noted that immediately after the fall he developed a 
stutter and a nervous condition.  In addition, he became 
sensitive to light, had difficulty speaking and responding, 
difficulty eating, and began having memory problems.  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Also, certain disorders may 
be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  Consideration for presumptive 
service connection for such diseases and disorders requires a 
minimum of 90 days of active service during a period of war 
or after December 31, 1946.  In this case, the veteran's 
dates of verified Merchant Marine service indicate that he is 
entitled to be considered for presumptive service connection.  
However, the veteran's claimed disability residuals of head 
trauma do not fall under the conditions that involve 
presumptive service connection.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Any records for treatment while he was in the Merchant 
Marines would be maintained by the Public Health Service, and 
the Department of Health & Human Services has indicated that 
all records were destroyed after 50 years.  However, service 
medical records from the veteran's Marine Corps service show 
that he reported incurring head trauma in May 1945 with a 
period of unconsciousness.  He stated that he fell down a 
ladder while serving on a Merchant ship.  He was treated and 
hospitalized beginning in September 1946 for a disorder the 
Marine Corps concluded was the result of that head injury - a 
speech disorder with inferiority complex.  Another 1946 
service record showed a diagnosis of complex psychoneurosis, 
hysteria.  The service medical records also show complaints 
of a lack of appetite, photophobia, being easily upset, and 
shakiness.  Findings on various treatment records included 
that he was tense, apprehensive, restless, showing emotional 
unrest, apathetic mood, considerable blocking, stuttering, 
and impaired judgment and insight.

An April 2002 VA treatment note listed an assessment of 
memory disturbance.  VA treatment records contained a 
computerized problem list showing diagnoses of a memory 
disorder in June 2002 and anxiety in October 2002.  An 
October 2003 VA treatment note showed complaints of anxiety 
and sleep disturbance.

VA neuropsychological evaluations conducted by the same VA 
clinical psychologist in May 2002 and December 2004 show 
diagnoses of minimal cognitive decline and cognitive 
disorder, respectively.  In the December 2004 report, the 
examiner noted that test results that were obtained represent 
a slow progressive decline in from 2002 but that the decline 
was greater than expected based on the veteran's age alone.  
The examiner further opined, "The history of good vocational 
functioning with a decline in cognitive functioning not 
noticed until past the age of 70 would indicate that it is 
more likely than not that any reported memory problems are 
due to a new disorder rather than any old injury".  In a 
January 2005 VA neurological examination report, the examiner 
listed assessments of cognitive disorder and history of head 
trauma in service.  The examiner stated that the veteran's 
current residuals of a cognitive disorder cannot be related 
to his history of head trauma during service without 
resorting to speculation.  It was further noted that a long 
period of time had elapsed between the veteran's service 
injury and his current cognitive disorder diagnosis in 2002.  
In an additional January 2005 VA psychiatric examination 
report, the examiner listed diagnoses of cognitive disorder 
and adjustment disorder and deferred to prior findings in the 
May 2002 and December 2004 evaluation reports discussed 
above.  The examiner opined, "It is less likely than not that 
the veteran's current cognitive decline is related to his 
head injury sustained while in the Merchant Marines."

A lay statement from C.G., dated May 2007 indicated 
circumstances where she came to realize that her father was 
unable to remember.  A statement from P.A.C.S., dated in July 
2007 noted that her father got frustrated remembering to pay 
the bills.  She stated there were times he forgot the names 
of his children and that often times he would go to the wrong 
school to pick them up.  She indicated that the veteran's 
memory had worsened through the years.

A statement from A.C.F. dated in July 2007 indicated there 
were times when her father, the veteran, was very forgetful.  
A statement from A.P. dated in July 2007 noted stories the 
veteran told them as they were growing up and it was very 
apparent that he had experienced many sad and tragic events, 
which she believed later led to his problems of depression 
and loss of memory.  She indicated he difficulty raising his 
children because he had problems remembering things and that 
his memory was fading as he grew older.  She believed the 
veteran had experienced something harmful from an explosion 
during the war.  

In October 2007, the RO made a request to the National 
Personnel Records Center (NPRC) for a search for any 
treatment records for the veteran's period of service in the 
Merchant Marines.

In October 2007, the VA Medical Center in New York sent the 
RO the only treatment record they had for the veteran which 
was a copy of a discharge summary.  The veteran was admitted 
in May 2007 for suspected upper gastrointestinal blockage.  

A Memorandum, Formal Finding on the Unavailability of Federal 
Treatment Records from the VA Medical Center in New York was 
completed in November 2007.  

VA outpatient treatment records dated December 2004 to 
October 2007 showed the veteran underwent a MRI of the brain 
in November 2004 which was within normal limits.  A CT scan 
performed in September 2007 showed moderate cerebral atrophy.  
The examiner opined that the veteran's current cognitive 
disorder was not caused by or was a result of injury in 1945.  
The examiner noted that the October 1946 Medical Board report 
showed speech disorder with inferiority complex and a normal 
neurological examination in September 1946, except for 
stuttering.  

At a November 2007 VA examination, the examiner noted that 
the claims file was reviewed.  Cognitive disorder was noted 
by the examiner with date of onset as 2000.  A gradual loss 
of cognitive function was noted which had become 
progressively worse since onset.  There was no history of 
hospitalization or surgery.  The examiner noted a history of 
a fall from a ladder in May 1945 while on a Merchant ship in 
which he reported loss of consciousness for ten minutes.  
There was no history noted of neoplasm, fever, headaches, 
dizziness, weakness, paralysis, dysesthesias, numbness, 
paresthesias, or seizures.  There was a history of intention 
tremor of both hands.  The examination showed muscle atrophy 
in both calves.  Gait was noted as antalgic and balance was 
normal.  There were no findings of ataxia, incoordination, or 
spasticity.  There was no speech impairment shown on the 
examination.  There was no evidence of autonomic nervous 
system problems.  There was no sensory function, nerve, or 
group of nerves affected.  The examination did not show 
evidence of rigidity, difficulty swallowing, fatigability, 
bowel, bladder, or cranial nerve impairment.

The examiner noted evidence of cognitive or psychiatric 
impairment.  There was no evidence of loss of sense of taste 
or smell.  The examiner noted overall, the results that were 
obtained represented a slow progressive decline from 2002 and 
the decline was greater than expected based on age alone.  
The level of functioning was not sufficiently impaired to 
diagnose a dementia.  A diagnosis of a cognitive disorder was 
appropriate at that time.  Etiology was deferred to medical 
findings.  The examiner stated that the history of good 
vocational functioning with a decline in cognitive 
functioning not noticed until past the age of 70 would 
indicate that it was more likely than not that any reported 
memory problems were due to a new disorder rather than an old 
injury.  The veteran's reasoning abilities remained 
relatively intact.  He remained capable of performing well 
known repetitive tasks.  Short term memory and recognition 
memory were starting to become progressively impaired.  It 
was noted that the veteran was able to make informed 
decisions regarding his care and was still able to work 
around his memory difficulties.  The diagnosis was cognitive 
disorder, not otherwise specified.  The examiner opined that 
the current cognitive disorder was not caused by or was the 
result of the injury in 1945.  The examiner noted that the 
Medical Board report dated in October 1946 showed speech 
disorder with inferiority complex and normal neurological 
examination on the September 1946 examination, except for 
stuttering.  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current claimed residuals of head trauma and an injury during 
his active service as a Merchant Marine, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  Evidence of record does not show that the 
veteran's current claimed residuals of head trauma are 
etiologically related to his active service from November 
1944 to July 1945.  In addition, the Board finds the December 
2004, January 2005, and November 2007 opinions issued by VA 
treatment providers and examiners are entitled to great 
probative value and constitute probative medical evidence to 
show that the veteran's current diagnosed cognitive disorder 
is not the result of head trauma during active service.  
Further, the Board finds that there is no competent medical 
evidence of record which shows that the veteran's claimed 
disability residuals were incurred due to events during 
active service.  

The Board has not overlooked the statements submitted by the 
veteran and family members on his behalf.  The Court has 
held, however, that a lay person is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492,494-5 (1992).  Therefore, their lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
the veteran's Merchant Marine service and his current 
cognitive disorder.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.  Consequently, the veteran's claim for service 
connection for residuals of head trauma during active 
Merchant Marine service is denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in December 2001, May 2003, December 2004 and October 
2007 of the information and evidence needed to substantiate 
and complete a claim for service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in October 
2007, after the Dingess decision was issued.  The timing of 
this notice is harmless in this instance because the 
preponderance of the evidence is against the appellant's 
claim for service connection for residuals of head trauma, 
claimed as difficulties with eating, walking, and talking; a 
nervous condition, and memory problems and any questions as 
to the appropriate disability rating or effective date to be 
assigned is moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for residuals of head 
trauma, claimed as difficulties with eating, walking, and 
talking; a nervous condition, and memory problems is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


